Citation Nr: 1600417	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  08-16 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran presented testimony at a hearing before a Decision Review Officer (DRO) in February 2009, and before the undersigned Veterans Law Judge in June 2010.  Transcripts from both hearings are of record.

The claim was recharacterized and remanded by the Board in December 2010 for additional development.  It was remanded again in September 2013 and March 2015. 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The preponderance of the competent and probative evidence of record does not establish that the Veteran has a diagnosis of asbestosis or chronic obstructive pulmonary disease (COPD); or that his diagnosed pulmonary disorder is related to service, to include any in-service exposure to asbestos.  


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was initially satisfied by a letter sent to the Veteran in September 2005 with regard to the claim for service connection for a pulmonary disorder.  The Board acknowledges that the Veteran was not provided notice of the appropriate disability rating and effective date of any grant of service connection; however, there is no prejudice in proceeding with the issuance of a final decision as his claim is being denied.  See Dingess, 19 Vet. App. at 490-91.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records have been obtained and associated with the file.  A VA examination with respect to the issue on appeal was obtained in October 2013, with addendum obtained in November 2013.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's December 2010, September 2013, and January 2015 remand instructions, as an adequate VA examination was conducted; additional VA treatment records were obtained; and efforts were made to obtain identified private treatment records from Holzer Clinic.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes that the most recent effort to obtain records from Holzer Clinic was unsuccessful, as the Veteran did not respond to VA's April 2015 letter requesting his authorization for the consent of their release.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  As VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran contends that his current pulmonary disorder, to include pleural thickening and COPD, is related to asbestos exposure in service.  More specifically, the Veteran testified that he worked as a boatswain's mate striker decommissioning ships in service.  He reported that his job duties included stripping away old paint and that he wore a flimsy paper mask for protection against dust.  He reported being treated for zinc poisoning and bronchitis during service.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  Thus, VA must analyze the appellant's claim of entitlement to service connection for asbestosis under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An asbestos-related disease can develop from brief exposure to asbestos.  Id. 

The Board notes that neither the VA Manual nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment, 13 Vet. App. at 141; Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 4-00. 

The applicable section of the VA Manual also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers, and this is significant considering that, during World War II, U.S. Navy Veterans were exposed to chrysotile, amosite, and crocidolite that were used extensively in military ship construction.  Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  See Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b. 

Service personnel records indicate that the Veteran served aboard the U.S.S. Shadwell and U.S.S. Spiegel Grove.  The occupation of boatswain's mate striker is not one that is normally associated with probable asbestos exposure.  The Veteran's DD-214 does not reveal any additional MOS normally associated with a high risk of exposure to asbestos.  However, the Board recognizes that it is not inconceivable that the Veteran worked in close proximity of asbestos while present aboard a ship. 

Service treatment records show that, on a February 1969 Report of Medical History, the Veteran noted a history of upper respiratory infections.  A February 1970 service treatment record shows the Veteran was treated for chest congestion and a chest film was taken at that time.

The Veteran reported that he was first treated for breathing problems in 2005.  Pulmonary testing records dated in July 2005 (and associated with treatment for a myocardial infarction and an open heart surgery) show normal findings, but a diagnosis of minimal pleural thickening in was made July 2005. 

The Veteran underwent a VA examination in September 2008.  The examiner noted a history of exposure to considerable pulmonary dust and chemicals since discharge without evidence of asbestosis.  The examiner found no evidence of pleural plaquing or interstitial lung disease necessary for a diagnosis of asbestosis.  The examiner noted that pleural thickening was not the same as pleural plaquing and opined, in essence, that the Veteran's pleural thickening was secondary to a 2005 open heart surgery and was unrelated to any in-service exposure to asbestos. 

The Board determined that the opinion provided in the September 2008 VA examination report was incomplete because the Veteran's testimony indicated that it was his contention was that his current pulmonary disorder, to include pleural thickening and COPD, is related to asbestos exposure in service and the September 2008 VA examiner did not provide an opinion with regard to a possible diagnosis of COPD.  The Board also noted that records from the Social Security Administration (SSA) dated in September 2006 included a finding of COPD.  

Another VA examination was conducted in January 2011 pursuant to the Board's remand.  The VA examiner obtained contemporaneous pulmonary function testing (PFT), which showed non-specific ventilator defect; normal lung volumes and diffusing capacity; no post bronchodilator response; and no obstruction.  The diagnosis rendered by the VA examiner was normal pulmonary function; no evidence of COPD. 

The Veteran thereafter submitted a July 2012 pulmonary function test (PFT) conducted at Holzer Clinic, which concluded that although there is airway obstruction and a diffusion defect suggesting emphysema, the absence of overinflation is inconsistent with that diagnosis.  It also concluded that although bronchodilators were not tested, a clinical trial may be helpful to assess the presence of a reversible component.  The pulmonary function diagnosis rendered was moderate obstructive airways disease; minimal diffusion defect.

The Board determined that given the results of the July 2012 PFT, another VA examination should be scheduled to better assess any current pulmonary disorder, as well as to address the Veteran's assertions that he has bronchitis and to include a discussion of the various findings on PFT, computed tomography (CT) scanning, and chest x-ray throughout the course of the appeal. 

The Veteran underwent a VA respiratory conditions Disability Benefits Questionnaire (DBQ) in October 2013, at which time his claims folder and VA medical records were reviewed.  Diagnoses of asthma and non-specific ventilatory defect, with other diagnosis of bronchospasm, were provided.  The Veteran reported that he was exposed to asbestos while in the service.  The examiner noted that the Veteran apparently had a chest x-ray in the distant past that was suggestive of asbestosis and that he was told that he had asbestosis; however, a high resolution CT scan of the thorax was done in 2008, which did not reveal any asbestosis.  The examiner noted the Veteran's insistence that he did not have a CT of the chest in 2008 and requested the examiner order a CT to rule out asbestosis.  It was noted that the Veteran had been taking an albuterol metered dose inhaler three times a day for mild bronchospasm since 2005.  The examiner also noted that his chest x-rays and pulmonary function tests had not been suggestive of COPD.  

The October 2013 VA examiner noted that an April 2013 chest x-ray contained results of nonspecific interstitial changes.  A high resolution computed tomography to evaluate interstitial lung disease such as asbestosis (HRCT) conducted on October 21, 2013, shortly after the examination, contained results of no evidence of asbestosis.  The pertinent impression included mild interstitial lung disease involving the right middle lobe and lingual; fibrotic scarring in the left lower lobe; calcific remnants of old granulomatous disease; no pleural plaque, pleural calcification, or pleural effusion; and interstitial lung disease without significant change.  The examiner noted that the results of PFT conducted in January 2011 accurately reflected the Veteran's current pulmonary function.  In the remarks section, the October 2013 VA examiner indicated that the Veteran does not have any sign of asbestosis; however, he does have a non-specific ventilatory defect that causes some bronchospasm, but this is not enough criteria to diagnose COPD.   The examiner provided an opinion that no respiratory disease process was caused by or related to the Veteran's military service.  

The RO requested an addendum opinion from the October 2013 VA examiner, specifically to address whether the Veteran's current pulmonary disorder and the diagnosis of bronchitis made in November 2005 had its onset during active service or is related to in-service disease, event, or injury, to include alleged exposure to asbestos and one documented episode of diagnosed chest congestion in February 1970.  The addendum was provided in November 2013.  

In regards to the Veteran's current pulmonary disorder, the examiner indicated that it is less likely as not that it was caused by or a result of his active service and is less as not caused by or a result of any in-service disease, event, or injury, to include alleged exposure to asbestos and one documented episode of diagnosed chest congestion in February 1970.  The rationale was that the Veteran had had two high resolution CT's of the chest, which is the definitive test for the detection of asbestosis, first in 2008 and again in 2013.  Both of these tests were negative for asbestosis.  The examiner reiterated that the Veteran does not have asbestosis.  The examiner went on to explain that the average person has three to five upper respiratory events per year.  This Veteran's service treatment records recorded that he had chest congestion in February 1970 and another incidence of an upper respiratory condition.  This is not an unusual number of events.  The examiner noted that the Veteran was exposed to zinc while in the military and had nausea and vomiting due to the zinc, but this resolved in a few days.  The examiner noted that zinc does not cause respiratory problems.  The examiner also noted that the Veteran had not had any hospitalizations for any respiratory problems.  The Veteran reported that he became symptomatic with wheezing in 2005 (34 years after separation) and has been on bronchodilators since 2007 or 2008.  There was no documentation of any respiratory treatment from separation until the late 2000's, and no nexus of a continuation of any respiratory problems.  The examiner also noted that the Veteran had worked in various industries from 1971 to 2005, including as garage mechanic for two years, an oil field roustabout for three years, a coalminer for two years, at a ferrous alloy plant for nine years, and as traffic flagger for 13 years).  The examiner indicated that the Veteran's work history indicates potential for exposure to airborne pollution.

In regards to the diagnosis of bronchitis in November 2005, the VA examiner provided an opinion that it was not caused by the Veteran's military service or any in-service disease, event, or injury, to include exposure to asbestos and one episode of chest congestion in February 1970.  The rationale again was that the average number of upper respiratory infections that occur in an individual is three to five.  This Veteran's episodes of bronchitis while on active duty did not cause his present respiratory condition.  The examiner noted that the Veteran had had four PFT's (2005, 2008, 2011, and November 2013).  Three reveal a non-specific ventilatory defect and the most recent reveals a moderate restrictive defect.  The PFT in 2011 revealed normal lung volumes and a normal diffusing capacity and no mention is made of any restrictive disease.  The July 2005 PFT does not reveal restrictive disease. The most recent PFT was interpreted as "moderate restrictive disease, no post bronchodilator response, and normal diffusion."  The fact that the Veteran has pathology noted on chest x-ray and CT scans of the chest does not mean it is caused by or related to military service in 1971 or before.  The examiner explained that this Veteran does have a lung condition, specifically defined by a pulmonologist as a moderate restrictive defect on the most recent PFT, and that he has been prescribed bronchodilators but with minimal beneficial effect according to his history.  The examiner indicated that he felt the etiology of the Veteran's lung condition had more to do with his employment history (to include work as a mechanic, an oil field roustabout, a coalminer, and work in a ferrous alloy plant where he relined metal ladles with a metallic powder).  The examiner noted that the Veteran's original claim was for a lung condition due to asbestosis, which he does not have and which is proven by two high resolution CT's, which is the definitive test for proving or disproving the presence of asbestosis).  The examiner went on to say that the Veteran's amended claim was that his present lung condition was secondary to one episode of chest congestion in 1970.  The examiner noted that there was no continuation of symptoms or nexus of symptoms from 1971 until the mid-2000.  The examiner also noted that the Veteran does not even carry a diagnosis of any respiratory disease on his VA computerized medical records and that if a specific diagnosis is needed, the best diagnosis would be pulmonary restrictive defect; bronchospasm not responsive to bronchodilators; etiology unknown.  The examiner concluded by stating that disease processes other than asbestosis can cause restrictive defects in the lungs.  

The preponderance of the evidence of record does not support the claim for service connection for a pulmonary disorder, to include as due to asbestos exposure.  

The Board acknowledges the Veteran's assertion that he has COPD.  As a lay person without the appropriate medical training and expertise, however, he simply is not competent to provide a diagnosis of COPD.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, the preponderance of the competent and probative evidence of record does not establish that the Veteran has a diagnosis of COPD.  While the Board acknowledges that a September 2006 SSA record included a finding of COPD, PFT in January 2011 showed no evidence of COPD and the October 2013 VA examiner specifically indicated that chest x-rays and PFT had not been suggestive of COPD, and that although the Veteran does have a non-specific ventilator defect that causes some bronchospasm, this was not enough criteria to diagnose COPD.  The Board attaches high probative value to this determination.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The preponderance of the competent and probative evidence of record also does not establish that the Veteran has a diagnosis of asbestosis.  In this vein, the September 2008 VA examiner determined that there was no evidence of pleural plaquing or interstitial lung disease necessary for a diagnosis of asbestosis, and the October 2013 VA examiner indicated that a 2008 high resolution CT scan of the thorax did not reveal any asbestosis.  The Board attaches high probative value to these determinations.  Id.  

The Veteran has been diagnosed with asthma and non-specific ventilator defect with bronchospasm.  The only opinion of record, namely that provided by the October 2013 VA examiner with addendum in November 2013, does not establish that asthma, and/or non-specific ventilator defect with bronchospasm, and/or the diagnosis of bronchitis made in November 2005, is related to service, to include any exposure to asbestos.  Rather, the October 2013 examiner explained that the in-service findings do not represent an unusual number of respiratory events for the average person, and that while the Veteran was exposed to zinc in service, the problems associated with that exposure resolved within in a few days and that zinc does not cause respiratory problems.  The examiner also noted that there was no continuation of respiratory problems or symptoms until many years after service, when the Veteran reported wheezing beginning in 2005.  Lastly, the examiner determined that the Veteran's post-service work history represented exposure to airborne pollution.  The Board attaches high probative value to this opinion.  Id.  And while the Board acknowledges the Veteran's assertions that his current pulmonary disorder was incurred in or is related to service, he is not competent to provide a probative opinion that his current condition is related to service.  See Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.  

In the absence of any competent and probative evidence that the Veteran's current pulmonary disorder is related to service, to include in-service exposure to asbestos, service connection is not warranted on a direct basis and the claim must be denied.  The Board also notes that there is no evidence the Veteran was diagnosed with bronchiectasis within one year of his discharge from active duty service, such that service connection is also not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a pulmonary disorder, to include as due to asbestos exposure, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


